Exhibit 10.39




FIRST AMENDMENT TO THE EXPONENT, INC. 401(k) SAVINGS PLAN
(AS AMENDED AND RESTATED JANUARY 1, 2010)
 
WHEREAS, Exponent, Inc. (the “Company”) adopted an amended and restated 401(k)
Savings Plan effective January 1, 2010 (the "Plan"); and
 
WHEREAS, the Company wishes to amend the Plan to clarify that amounts paid by
the Company to employees and former employees in settlement of legal disputes
with the Company are excluded from the definition of “Compensation” under the
Plan, irrespective of whether such amounts are characterized in the settlement
as amounts that would otherwise constitute “Compensation” under the terms of the
Plan; and
 
WHEREAS, the Company retains the right to amend the Plan under Section 11.1(a)
thereof; and
 
WHEREAS, pursuant to Section 11.1(b) of the Plan, the Company has delegated to
the Plan’s administrative committee the authority to adopt amendments that are
designed to bring the Plan into compliance with applicable law, designed to
ensure the continued tax-qualified status of the Plan or do not have a
significant financial impact on the Company;
 
NOW, THEREFORE, effective as of July 1, 2011, Section 2.10 of the Plan is hereby
amended to read as follows:


“2.10           Compensation.  “Compensation” subject to paragraphs (a) through
(c) below, means all of an Employee’s base salary or wages, including Excellence
Awards, overtime, vacation pay, holiday pay, severance paid in lieu of notice,
and accrued vacation pay paid as a result of termination of
employment.  Compensation shall also include any amount which is contributed by
the Employer pursuant to a salary deferral agreement and which is not includable
in the gross income of the Employee under Code Section 125, 402(e)(3), 402(h) or
403(b).  Compensation includes amounts that are excluded from the Employee’s
taxable income by reason of Code Section 132(f)(4) relating to qualified transit
benefits.   Compensation shall exclude bonuses and reimbursements for moving and
relocation expenses and all other forms of remuneration not specifically named
herein.
 
(a)           Compensation shall include only that compensation which is
actually paid or made available to the Employee during the Plan Year.
 
(b)           Compensation shall not include any amounts paid by the Company to
an Employee or former Employee in connection with the settlement of a legal
dispute with the Company, even if such amounts are characterized in the
settlement agreement or similar document as amounts that would otherwise
constitute “Compensation” under this Section 2.10.
 

 
 

--------------------------------------------------------------------------------

 

(c)           The annual Compensation of each Employee that is taken into
account under the Plan for any Plan Year shall not exceed Two Hundred Thousand
Dollars ($200,000), as adjusted for cost-of-living increases in accordance with
Code Section 401(a)(17)(B).
 
(d)           The determination of the amount of Compensation shall be made by
the Participating Employer (or its designee) by which the Employee is employed,
in accordance with the records of the Participating Employer, and shall be
conclusive.
 
Effective January 1, 2009, Compensation shall include differential wage payments
within the meaning of Code Section 414(u)(12)(D) that are paid to an Employee by
an Employer.”
 
IN WITNESS WHEREOF, the Company has caused this First Amendment to the Plan to
be executed by its duly authorized officer.


Dated:  July 26, 2011
EXPONENT, INC.
               
By:
/s/ Gregory P. Klein
     
Title: Vice President, Human Resources

 
 
 

--------------------------------------------------------------------------------

 